Citation Nr: 1600838	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back disability.  

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to service connected disabilities.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service connected disabilities.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

In June 2015, the Board remanded this matter for additional development; the remand actions have been completed and the claim is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to extraschedular consideration and to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine to 25 degrees; there is no evidence of ankylosis or incapacitating episodes as defined by regulations.  

2.  The competent and credible evidence suggests that the Veteran suffers from radiculopathy of the right lower extremity, which is manifested by mild incomplete paralysis of the sciatic nerve.  

3.  The competent and credible evidence suggests that the Veteran suffers from radiculopathy of the left lower extremity, which is manifested by mild incomplete paralysis of the sciatic nerve.  

4.  The Veteran's left knee disability is manifested by complaints of pain, swelling, weakness and occasional locking, and flexion limited to no less than 115 degrees due to pain.

5.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the left knee.

6.   The Veteran's claim for service connection for a right knee disorder was initially denied by the RO in December 2005.  

7.  The Veteran did not perfect an appeal of the December 2005 decision by the RO.

8.  The additional evidence received since the December 2005 RO decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

9.  Resolving reasonable doubt in the Veteran's favor, his acquired psychiatric disorders, diagnosed as major depressive disorder and anxiety, are related to his service-connected disabilities


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2015).

2.  The criteria have been met for a separate 10 percent disability rating, and not higher, for radiculopathy of the right lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8621 (2015).

3.  The criteria have been met for a separate 10 percent disability rating, and not higher, for radiculopathy of the left lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8621 (2015).

4.  The criteria for a schedular rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2015).

5.  The criteria for a separate 10 percent rating, and no more, for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

6.  The December 2005 RO decision that denied the claim entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

7.  New and material evidence has not been received to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

8.  Major depressive disorder and anxiety disorder are proximately caused by the service-connected disabilities.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through numerous letters sent to the Veteran prior to the adjudication of his claims.  These letters advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Additionally, the Veteran has been afforded VA examinations pertaining to the claims for increased ratings for his service-connected disabilities in August and October 2005, October 2007 and July 2015.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

Further, in obtaining the July 2015 examinations, the Board is therefore satisfied that there has been compliance with its June 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Board is not reopening the claim for service connection for a right knee disorder and, therefore, the Board is not required to provide the Veteran with a VA compensation examination for a  medical nexus opinion.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating service connected disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

	1.  Rating in Excess of 40 Percent for a Low Back Disability 

The Veteran's low back disability is currently rated as 40 percent disabling pursuant to DC 5292-5237.  The hyphenated Diagnostic Code used in this case indicates that the low back disability was rated under the former Diagnostic Code 5292, based on limitation of motion of the lumbar spine, and is presently rated using the limitation of motion criteria found under the current Diagnostic Code 5237.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5243.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The relevant evidence for consideration pertaining to the Veteran's claim for an increased rating includes the reports of VA and private treatment records dated through 2015; VA examination reports dated in August 2005, October 2007, and July 2015; and, statements submitted by the Veteran and on his behalf attesting to the current severity of his back disability.  

Despite the significant and medical lay evidence of record, the Board finds there is no basis to increase the Veteran's disability rating in excess of 40 percent.  As noted above, in order to be afforded a higher rating, the evidence must show either unfavorable ankylosis of the thoracolumbar spine or the entire spine; or, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

The Veteran's VA and private treatment records dated through 2015, note his continuous complaints of pain and treatment associated with his lumbar spine disability, including decreased range of motion as a result of his pain.  Regardless of the consistent reports of pain and radicular symptoms in the lower extremities, these treatment records for the entire appeals period do not contain any indication that ankylosis is present.  There is similarly no indication of bowel or bladder impairment as a result of his back disability.  However, there were notations of numbness and weakness in both lower extremities, which will be further discussed below.  See June 2007 and August 2010 VA treatment records.  

In addition, the reports of the VA examinations conducted in August 2005, October 2007, and July 2015, fail to show ankylosis of the thoracolumbar spine or entire spine.  While the examiners noted severely decreased range of motion findings, as reflected by flexion to 25 degrees in the most recent examination from July 2015, there is no indication of ankylosis.  Further, the VA examiners all failed to note any indication of incapacitating episodes for the entire period on appeal.  The examination reports also included consideration of the DeLuca criteria, in showing decreased range of motion following repetitive testing.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 50 percent rating for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's range of motion is indeed limited, as described above.  However, there was no indication of favorable ankylosis as is required for a 50 percent rating for limitation of motion.  

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2015) and 4.45 (2015).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2015), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 25 degrees, as seen during the July 2015 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Here, the several VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc., but this is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  However, none of the several VA examiners noted any evidence of doctor prescribed bed rest. 

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that the Veteran is also entitled to service connection for radiculopathy of the left and right lower extremities.  In this respect, the Board notes the several VA examiners failed to specifically diagnose radiculopathy of the lower extremities.  However, the Veteran's own statements as noted in several VA treatment records and in statements made in support of his claim, show that he suffers from pain, numbness and weakness in his right and left legs.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent evaluation is warranted for mild radiculopathy of the right and left lower extremities under Diagnostic Code 8520.  However, the higher 20 percent evaluation is not warranted under Diagnostic Code 8520 for the right and left lower extremities as the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.  

Finally, the Veteran has specifically denied, and the evidence does not suggest, that he suffers from other neurological symptoms of weakness or loss of bowel or bladder control.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements, and those submitted on his behalf, with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 40 percent for the low back disability at any point during the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

	2.  Rating in Excess of 10 Percent for a Left Knee Disability

The Veteran's right and left knee disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5263. 

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability, and a 30 percent rating assigned when there is severe disability.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion. 

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Here, the Veteran contends that his left knee disability is more severe than the currently assigned 10 percent rating reflects.

As an initial matter, the Board notes the VA and private treatment records associated with the claims file reflect the Veteran's complaints of left knee pain during the pendency of this appeal.  However, there no associated range of motion findings in these records.  

The August 2005 VA examination noted the Veteran's complaints of constant moderate to-severe left knee pain around the joint, associated with crack sounds upon moving the joint, and locking and swelling after running.  He also referred to loss of strength of the left knee upon going upstairs.  Range of motion findings revealed flexion to 120 degrees, with full extension.  There was no evidence of surgeries to the left knee, no evidence of dislocation or recurrent subluxation, and no constitutional symptoms of inflammatory arthritis.  Finally, the examiner noted the Veteran has a normal gait, with no evidence of leg discrepancy.  

The October 2007 VA examination, the examiner reported increased pain, decreased range of motion, locking and giving way of the left knee.  Range of motion texting revealed flexion to 120 degrees, with full extension.  The examiner did indicate the Veteran used a cane and walked with a limp.  Further, the examiner commented that the Veteran was additionally limited during repetitive use testing of the left knee, but not additionally limited by fatigue, weakness, lack of endurance, or lack of coordination.  

During the most recent VA examination in July 2015, the Veteran again reported increased pain and instability pertaining to his left knee.  Range of motion findings revealed flexion to 115 degrees, with full extension.  The examiner noted the Veteran was able to perform repetitive use testing, without additional functional loss or range of motion.  Finally, it was also indicated that the Veteran requires the constant use of a cane for ambulation.  

Based on the foregoing range of motion findings, and even considering the Veteran's pain and corresponding functional impairment, the Veteran's flexion of the left knee was, at most, limited to 115 degrees.  Thus, the evidence demonstrates that the criteria for a rating in excess of 10 percent based on noncompensable flexion with painful motion have not been met.  The Board, therefore, finds that a rating in excess of 10 percent pursuant to DC 5260 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59.

There is also no evidence of ankylosis of the left knee, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee, such that additional Diagnostic Codes pertaining to these injuries need be discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).  

However, the Board does find that a separate 10 percent disability rating for slight instability of the left knee.  Here, the evidence shows the Veteran suffered from instability of the left knee throughout the entire appeals period.  Specifically, although not clinically found, the Veteran competently reported having giving way and instability at all three VA examinations, and in statements made in support of his claim.  As such, he is entitled to a separate 10 percent rating for slight instability of the left knee.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (Dec. 1, 1997).  The lay and medical evidence, however, does not support the higher than 10 percent, which contemplate at least moderate recurrent subluxation or lateral instability.  See Diagnostic Code 5257. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the left knee disability at any point during the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  New and Material Evidence

By way of background, the RO initially considered and denied the Veteran's claim for service connection for a right knee disorder in a December 2005 rating decision.  The Veteran neither filed a notice of disagreement with this determination, nor did he submit new and material evidence within one year of the notification letter of the denials of his claim.  As such, the December 2005 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In previously denying the Veteran's claim for service connection for a right knee disability in December 2005, the RO considered VA treatment records dated through 2005, lay statements that the Veteran's right knee disability was due to his service-connected back and left knee disabilities, and the reports of the August 2005 examination and October 2005 addendum.  In this respect, the August 2005 VA examiner determined the Veteran suffered from mild osteoarthritis of the right knee, as confirmed by X-ray findings.  However, the VA examiner determined there was no instability of the left knee and, therefore, it was his opinion that the right knee disability was not caused by or the result of the left knee disability.  

Similarly, the October 2005 addendum opinion determined that the right knee disability is not secondary to the low back disability since they are different anatomical areas with different bony structures and nerves supplies unrelated to each other.   

The Veteran most recently filed a petition to reopen this claim in August 2007.  The evidence received since the last prior final denial of the claim in December 2005 includes additional VA treatment records dated through 2015, additional statements submitted by the Veteran in support of his claims of secondary service connection, a statement from a private physician dated in September 2009, and reports of October 2007 and July 2015 VA examinations for the left knee and low back disabilities.  

First, concerning the lay statements submitted since the December 2005 denial, the Board notes they are reiterations of his long-held contentions that the right knee disability is the result of having to compensate for his service connected back and left knee disabilities.  These statements are cumulative of the previous statements submitted in support of his claim.  Further, neither the VA treatment records or VA examinations conducted in reevaluating the Veteran's service connected disabilities since the December 2005 denial revealed evidence that the right knee was either caused, proximately due to, or aggravated a right knee disability.  In fact, the recent July 2015 examination of the left knee failed to even find evidence of a right knee disability.  

Finally, the report of a private physician dated in September 2009, stated that the Veteran's back disability was aggravated by his other musculoskeletal disabilities, which is the opposite of the Veteran's contentions.  As there are no new contentions or evidence to support this claim, the evidence added to the record is either cumulative, or unrelated to the claim.  As new and material evidence has not been submitted, the claim is not reopened, and the appeal as to this issue, is denied.  

IV.  Service Connection

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence establishes that the Veteran has diagnosis major depressive disorder.  See July 2008 VA Examination Report.  As the Veteran has not suggested, and the record does not indicate that this psychiatric disorder began during service, the Board addresses only the secondary service connection argument herein.  A July 2008 VA examiner failed to link the Veteran's diagnosed major depressive disorder to his service connected disabilities and, instead, attributed his psychiatric disorder to outside stressors, such as losing his job.  However, a September 2009 private opinion from a physician determined that the Veteran has presented with depression which is more probable than not due to the service connected back disability.  

Further, the Veteran himself acknowledges that outside stress due to work, combined with a decrease in physical abilities has a resulted in his depression.  Thus, as the medical and lay evidence contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the medical evidence is at least in equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert.


ORDER

A schedular rating in excess of 40 percent for a low back disability is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent disability rating for radiculopathy of the right lower extremity is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent disability rating for radiculopathy of the left lower extremity is granted.

A schedular rating in excess of 10 percent for left knee disability manifested by limitation of motion is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent for slight instability of the left knee is granted, subject to controlling regulations governing the payment of monetary awards.

New and material evidence having not been submitted, the claim to reopen service connection for a right knee disability is denied.

Service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is granted


REMAND

Unfortunately, a remand is required concerning the Veteran's TDIU claim.  Although the Board regrets the additional delay, it is necessary because the issue is not ripe for adjudication by the Board at this time, and VA has yet to fulfill its duty to assist the Veteran in substantiating his TDIU claim. 

Initially, although the Veteran does not meet the schedular requirements for TDIU listed in 38 C.F.R. § 4.16(a) at the present, the Board's allowances, detailed above, will affect his combined evaluation, thereby meeting this threshold.  Nonetheless, because the allowance above have not yet been effectuated, to include the assignment of the additional disability ratings pertaining to service connection for major depressive disorder and anxiety disorder, instability of the left knee, and right and left lower extremity radiculopathy, the Board cannot properly analyze the Veteran's TDIU claim.  In this respect, the Board notes that the TDIU claim is inextricably intertwined with the Board's allowances, and this adjudication of the TDIU claim must be deferred until initial evaluations and effective dates for these disabilities are assigned.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to extraschedular ratings will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must implement the Board's allowances concerning the Veteran's claims for service connection for depressive disorder and anxiety disorder, instability of the left knee, and radiculopathy of the right and left lower extremities, to include the assignment of initial evaluations and effective dates. 
 
2.  Thereafter, the RO must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.
 
3.  Thereafter, if appropriate, scheduled the Veteran for an appropriate VA examination to determine whether his service-connected disabilities, either individually or in concert with each other, render him unable to secure and maintain a substantially gainful occupation.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should identify all limitations imposed on the Veteran due to his physical and psychiatric disabilities.

4.  Thereafter, consider whether to refer the Veteran's claims for extraschedular consideration and readjudicate the claim for TDIU in light of all of the evidence of record.  In undertaking this readjudication, the Veteran's claim must be referred to the Director of Compensation Services if his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a).  If the benefit sought is not granted to the fullest extent, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


